PER CURIAM.
In his motion for post-conviction relief, appellant correctly alleges that he was improperly sentenced to 20 years for his conviction of attempted armed robbery. Under Florida Statutes, Sections 812.13(2)(a) and 777.04(4)(b) (1981), attempted robbery with a firearm is a second degree felony for which the maximum penalty is fifteen years in prison. Section 775.082(3)(c), Florida Statutes (1981). Section 775.087(l)(b), Florida Statutes (1981), does not apply when the use of a firearm is an essential element of the offense. Lee v. State, 400 So.2d 1238 (Fla. 1st DCA 1981). The other contentions raised by appellant in his motion are without merit and do not warrant discussion.
Accordingly, the order denying appellant's motion for post-conviction relief is REVERSED and the cause remanded for proceedings consistent with this opinion.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.